DETAILED ACTION
Election/Restrictions
Claims 1, 9, 21-24 and 33-34 are allowable. The restriction requirement of inventions, as set forth in the Office action mailed on 8/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of method claims is withdrawn.  Claims 11, 19, 26-30 and 36-37 directed to method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Zachary A Halbur on 5/20/2021.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows: 

1.	(Currently amended) An apparatus, comprising: 
first and second concentrically disposed members;
a monolithic sealing ring having a convexly-shaped radial cross section and positioned within an annular space between the first and second concentrically disposed members, the monolithic sealing ring comprising:
oppositely inclined interior and exterior surfaces each having a generally frusto-conical shape and defining opposing first and second edges, the convexly-shaped radial cross section of the monolithic sealing ring having a first width measured between the respective first edges of the interior and exterior surfaces and a second width measured between the respective second edges of the interior and exterior surfaces, the first width being smaller than the second width;
a nose, comprising:
a first portion having a first radius of curvature, which first portion forms a first convex surface; and
opposing second and third portions adjoining the respective first edges of the interior and exterior surfaces; 
and
a second convex surface adjoining the respective second edges of the interior and exterior surfaces opposite the nose;
a compression ring positioned within the annular space on one side of, and directly adjacent to, the monolithic sealing ring, the compression ring defining a planar first surface adapted to engage the second convex surface of the monolithic sealing ring;
, and directly adjacent to, the monolithic sealing ring, the back-up ring defining a concave second surface adapted to be engaged by the first portion of the nose, the concave second surface having a second radius of curvature that is greater than the first radius of curvature; 
a first configuration, in which:
the planar first surface of the compression ring engages the second convex surface of the monolithic sealing ring;
the first portion of the nose engages the concave second surface of the back-up ring;
the compression ring is spaced apart from the back-up ring by a first distance;
at least respective portions of the interior and exterior surfaces are disengaged from the first and second concentrically disposed members, respectively; and
the opposing second and third portions of the nose are disengaged from the concave second surface of the back-up ring; 
and
a second configuration, in which:
the planar first surface of the compression ring engages the second convex surface of the monolithic sealing ring;
the first portion of the nose engages the concave second surface of the back-up ring;
the compression ring is spaced apart from the back-up ring by a second distance that is less than the first distance;
the at least respective portions of the interior and exterior surfaces of the monolithic sealing ring engage the first and second concentrically disposed members, respectively; and 
the opposing second and third portions of the nose engage the concave second surface of the back-up ring. 



9.	(Currently amended) The apparatus of claim 1, 
wherein the nose of the monolithic sealing ring defines: 
said opposing second and third portions, which opposing second and third portions form oppositely inclined first and second surfaces, respectively, each having a generally frusto-conical shape and defining opposing third and fourth edges, the respective fourth edges adjoining the respective first edges of the interior and exterior surfaces, the convexly-shaped radial cross section of the monolithic sealing ring having the second width measured between the respective fourth edges of the first and second surfaces and a third width measured between the respective third edges of the first and second surfaces, the third width being smaller than the second width; and 
said first portion forming the first convex surface, which first convex surface adjoins the respective third edges of the first and second surfaces.

10.	(Cancelled) 

11.	(Withdrawn – currently amended) A method of sealing an annular space between first and second concentrically disposed members, the method comprising:
positioning a monolithic sealing ring having a convexly-shaped radial cross section within the annular space between the first and second concentrically disposed members, the monolithic sealing ring comprising: 
oppositely inclined interior and exterior surfaces each having a generally frusto-conical shape and defining opposing first and second edges, the convexly-shaped radial cross section of the monolithic sealing ring having a first width measured between the respective first edges of the interior and exterior surfaces and a second width 
a nose, comprising: 
a first portion having a first radius of curvature, which first portion forms a first convex surface; and
opposing second and third portions adjoining the respective first edges of the interior and exterior surfaces; 
and 
a second convex surface adjoining the respective second edges of the interior and exterior surfaces opposite the nose;
 positioning a compression ring within the annular space on one side of, and directly adjacent to, the monolithic sealing ring, the compression ring defining a planar first surface adapted to engage the second convex surface of the monolithic sealing ring; 
positioning a back-up ring within the annular space on another side of, and directly adjacent to, the monolithic sealing ring, the back-up ring defining a concave second surface adapted to be engaged by the first portion of the nose, the concave second surface having a second radius of curvature that is greater than the first radius of curvature;
and
actuating the monolithic sealing ring, the compression ring, and the back-up ring from a first configuration to a second configuration to seal the annular space between the first and second concentrically disposed members,
wherein, in the first configuration:
the planar first surface of the compression ring engages the second convex surface of the monolithic sealing ring;
the first portion of the nose engages the concave second surface of the back-up ring;
the compression ring is spaced apart from the back-up ring by a first distance;

the opposing second and third portions of the nose are disengaged from the concave second surface of the back-up ring;
[[and]]
wherein, in the second configuration:
the planar first surface of the compression ring engages the second convex surface of the monolithic sealing ring;
the first portion of the nose engages the concave second surface of the back-up ring;
the compression ring is spaced apart from the back-up ring by a second distance that is less than the first distance;
the at least respective portions of the interior and exterior surfaces of the monolithic sealing ring engage the first and second concentrically disposed members, respectively; and
the opposing second and third portions of the nose engage the concave second surface of the back-up ring;
and
wherein actuating the monolithic sealing ring, the compression ring, and the back-up ring from the first configuration to the second configuration comprises communicating a fluid pressure to the annular space on the one side of the monolithic sealing ring. 

12-18.	(Cancelled) 

19.	(Withdrawn – currently amended) The method of claim 11, 
wherein the nose of the monolithic sealing ring defines: 
said opposing second and third portions, which opposing second and third portions form oppositely inclined first and second surfaces, respectively, each having a generally frusto-conical shape and 
said first portion forming the first convex surface, which first convex surface adjoins the respective third edges of the first and second surfaces.

20.	(Cancelled) 

21.	(Previously presented) The apparatus of claim 1, wherein a first ratio of the first width to the second width ranges from .75 to .95.

22.	(Previously presented) The apparatus of claim 9, wherein a first ratio of the first width to the second width ranges from .75 to .95; and
wherein a second ratio of the third or fourth inclination angle to the first or second inclination angle ranges from 8 to 10.

23.	(Previously presented) The apparatus of claim 22, wherein the first and second convex surfaces have first and second radii, respectively, and a third ratio of the second radius to the first radius ranges from .5 to .7.

24.	(Previously presented) The apparatus of claim 23, wherein the monolithic sealing ring defines a third height measured from a crest of the first convex surface to a crest of the second convex surface, and a fourth ratio of the first or second height to the third height ranges from .45 to .65.



26.	(Withdrawn – previously presented) The method of claim 11, wherein a first ratio of the first width to the second width ranges from .75 to .95.

27.	(Withdrawn – previously presented) The method of claim 19, wherein a first ratio of the first width to the second width ranges from .75 to .95; and
wherein a second ratio of the third or fourth inclination angle to the first or second inclination angle ranges from 8 to 10.

28.	(Withdrawn – previously presented) The method of claim 27, wherein the first and second convex surfaces have first and second radii, respectively, and a third ratio of the second radius to the first radius ranges from .5 to .7.

29.	(Withdrawn – previously presented) The method of claim 28, wherein the monolithic sealing ring defines a third height measured from a crest of the first convex surface to a crest of the second convex surface, and a fourth ratio of the first or second height to the third height ranges from .45 to .65.

30.	(Withdrawn – previously presented) The method of claim 29, wherein a fifth ratio of the second width to the third height ranges from .55 to .75.

31.	(Cancelled) 

32.	(Cancelled) 

33.	(Previously presented) The apparatus of claim 1, wherein the interior surface has a first height and defines a first inclination angle; and
wherein the exterior surface has a second height and defines a second inclination angle, the second height being equal to the first height, and the 

34. 	(Previously presented) The apparatus of claim 9, wherein the interior surface has a first height and defines a first inclination angle; 
wherein the exterior surface has a second height and defines a second inclination angle, the second height being equal to the first height, and the second inclination angle being oppositely inclined from, and equal to, the first inclination angle; and
wherein the first surface defines a third inclination angle and the second surface defines a fourth inclination angle, the fourth inclination angle being oppositely inclined from, and equal to, the third inclination angle.

35.	(Cancelled) 


36.	(Withdrawn – previously presented) The method of claim 11, wherein the interior surface has a first height and defines a first inclination angle; and
wherein the exterior surface has a second height and defines a second inclination angle, the second height being equal to the first height, and the second inclination angle being oppositely inclined from, and equal to, the first inclination angle.

37. 	(Withdrawn – previously presented) The method of claim 19, wherein the interior surface has a first height and defines a first inclination angle; and 
wherein the exterior surface has a second height and defines a second inclination angle, the second height being equal to the first height, and the 
wherein the first surface defines a third inclination angle and the second surface defines a fourth inclination angle, the fourth inclination angle being oppositely inclined from, and equal to, the third inclination angle.

38.	(Cancelled) 


---------------------------------------------------------------------------------------------------------------------
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/VISHAL A PATEL/Primary Examiner, Art Unit 3675